SOMMERVILLE, J.
The defendant appeals from sentence imposed upon him of a fine of $35, or, in default, to serve 40 days in jail.
[1,2] The case is not within the jurisdiction of this court. State v. Dunn, 105 La. 355, 29 South. 934; State v. Hunter, 114 La. 939, 38 South. 686; State v. Desimone, 143 La. 505, 78 South. 751.
Defendant moved to quash the bill of information against him on the ground that Act 50, 1892, p. 71, making it a misdemeanor to violate labor contracts, was unconstitutional. The motion was overruled, and the statute was declared to be constitutional. No appeal lies in such case. State v. Dunn, 105 La. 355, 29 South. 934; State v. Hunter, 114 La. 939, 38 South. 686; State v. Murray, 116 La. 655, 40 South. 930, 7 Ann. Cas. 957.
The appeal is dismissed.